Title: 8th.
From: Adams, John Quincy
To: 


       This afternoon the delegates from Newbury, and from this town, returned home from Convention. A number of very respectable citizens, and a number, who were not very respectable, went out on horse-back to meet the members and escort them into Town; as they came along, the bells at the different churches were set to ringing, and this noisy expression of joy, was continued with some intermissions till 8 o’clock in the evening. The mob huzza’d and one would have thought that every man from the adoption of the Constitution had acquired, a sure expectancy of an independent fortune.
       I pass’d the evening at home in reading and writing.
      